Citation Nr: 1714405	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left foot drop.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 17, 2009, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2003 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New York and Huntington, West Virginia.

The February 2003 rating denied the Veteran's claim to reopen a claim of entitlement to service connection for left foot drop.  The Veteran's appeal was previously before the Board in August 2004 for further development; however, the denial was affirmed by the Board in its December 2006 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court issued a memorandum decision and order that vacated the Board's December 2006 decision with respect to that issue and remanded the matter to the Board for action in compliance with the decision.  The Board remanded the claim for further development in April 2010.  Subsequently, in May 2012, the Board reopened the claim of entitlement to service connection for left foot drop and remanded the reopened claim for further development.

The April 2006 rating decision granted service connection for PTSD with an initial rating of 30 percent from March 18, 2002.  The Veteran appealed the initial rating assigned.  Subsequently, in an April 2009 rating decision, the RO increased rating for PTSD from 30 percent to 50 percent, from April 17, 2009.

In April 2010, the Board issued a decision that denied an initial rating for PTSD in excess of 30 percent prior to April 17, 2009, and in excess of 50 percent from April 17, 2009.  The Veteran appealed the April 2010 Board decision to the Court.  In an October 2011 memorandum decision and order, the Court vacated the April 2010 Board decision and remanded the Veteran's appeal to the Board.  In May 2012, the Board remanded the claim to the RO for additional action.  

In December 2013, the RO issued a rating decision that increased the disability rating for PTSD from 50 percent to 70 percent from April 17, 2009.  This did not satisfy the Veteran's appeal and the issue has been returned to the Board for further appellate action.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A February 2004 Board hearing was cancelled at the Veteran's request.  The Veteran has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).


FINDINGS OF FACT

1.  The most probative evidence of record establishes that the Veteran's left foot drop is not related to service.

2.  Prior to April 17, 2009, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From April 17, 2009 to December 9, 2012, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  From December 10, 2012, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot drop are not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to April 17, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411(2016).

3.  From April 17, 2009 to December 9, 2012, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411(2016).

4.  From December 10, 2012, and not earlier, the criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim of entitlement to service connection, the RO provided the Veteran with adequate notice under the VCAA specific to his claim in a letter dated in April 2010, prior to the RO's adjudication of the claim in the first instance.  The claim was reopened in the May 2012 Board decision, and any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claim, in the subsequent SSOC.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

The issue of entitlement to a higher initial rating for PTSD arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2016).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Nevertheless, a VA letter issued in August 2008 satisfied the duty to notify provisions with respect to increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess, 19 Vet. App. at 484.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and post-service treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016).  In compliance with the Board's prior remands, updated VA treatment records were obtained, and the Veteran was provided VA peripheral nerves examination in December 2012.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The VA examination was based upon a complete review of the Veteran's claims file, clinical examinations of the Veteran and with consideration of the Veteran's statements, and the VA examiners provided a written rationale for the conclusion reached.  The Veteran was also provided VA PTSD examinations in March 2005, April 2009 and December 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected PTSD, including information concerning the functional aspects of the disability.  Pursuant to the October 2011 Court memorandum decision finding a March 2005 VA examination inadequate, the Board remanded the case in May 2012 to obtain a retrospective opinion as to the Veteran's social and occupational impairment for the period prior to April 17, 2009, which was accomplished in December 2012.  Consequently, the Board concludes that these examination reports are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran claims he suffers from left foot drop related to his military service.  

In a September 2008 letter from the Veteran's sister, she stated that the Veteran developed left foot drop in the early 1990s, and this condition has hampered his movement ever since that time.  He had to use a cane, then a walker, and the condition has gotten steadily worse.

In a November 2008 letter from the Veteran's brother, he indicated that the Veteran left for the military healthy and active and when he returned, his brother did not observe him being active anymore.  The Veteran's representative clarified in a November 2011 letter that the brother meant to say the Veteran returned from the military with foot, back, and mental problems. 

A May 2010 statement from the Veteran's wife indicates that for as long as she has known him since 1997 he has had worsening symptoms of his foot drop.

Service treatment records are silent for any complaints of left foot problems.  Nor does the Veteran's separation examination conducted in June 1966 indicate any finding relating to his feet or neurologic system.  Although he reported a history of 'foot trouble,' no specific clinical findings were made for left foot drop.  

As such, the Veteran's service treatment records do not indicate a link between his left foot drop and an in-service injury; no left foot drop was noted on any examinations conducted during active duty. 

Furthermore, the Board finds that a continuity of symptomatology since service with respect to his left foot drop is not shown.  The Veteran has consistently reported that he experienced left foot drop since November 1996.

To that effect, VA treatment records dated March to June 1997 show treatment for left foot drop.  The Veteran reported he awoke in November 1996 with inability to flex his left foot.  It was noted that electromyogram (EMG) in January 1997 showed left common peroneal neuropathy.  

VA treatment records dated March to June 1997 show treatment for left foot drop.  The Veteran reported he awoke in November 1996 with inability to flex his left foot.  It was noted that EMG in January 1997 showed left common peroneal neuropathy.  

A July 1997 VA feet examination report notes that the Veteran noticed left foot drop since November 1996.  He also reported a history of low back pain with radiculopathy to the left lower extremity.  He experienced numbness over the left foot.  He walked left foot slapping on the floor and was unable to clear left foot from the floor.  He was unable to dorsiflex his left foot and sensation in the dorsum of the left foot was diminished to touch when compared to right foot. 

In a July 1997 VA general medical examination report, the Veteran reported low back syndrome with left radiopathy in 1965 and left foot drop in 1996.  

During an August 1997 VA peripheral nerves examination, the Veteran reported he noted weakness of the left dorsi-flexion leading to a foot drop since November 1996.  The diagnoses were left lumbosacral radiculopathy and left peroneal neuropathy with left foot drop.  

VA treatment records from March 2000 to November 2001 reflect that left foot drop condition was stable and improved after wearing support for a year and a half.  A May 2003 VA neurosurgery clinic note stated that the Veteran had a sudden onset of left foot drop about 4 years previously with some improvement in the interim.  He reported his left foot had improved from 4 years ago and he was able to walk on it.  His left foot occasionally went numb.  The clinician noted probably the left foot was related to the canal stenosis at L4-L5 level.  (The Board notes that he is not service-connected for his lumbar spine disability).

Further, no medical professional has linked the Veteran's left foot drop to service.  Rather, the December 2012 VA examiner provided an opinion that the claimed left foot drop condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner explained that the left foot drop developed in 1996, many decades after the Veteran's military service and per a neurosurgery record, the foot drop is related to canal stenosis of L4-L5 level, which is due to degenerative changes and aging process unrelated to military service.  

To the extent that the Veteran asserts that the left foot drop is related to his military service, the Board finds that as a layman, his statements are not competent evidence of the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's left foot drop pathology was incurred in service or otherwise is related to his service is a complex medical matter and not readily identifiable. The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the December 2012 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for left foot drop.  Thus, service connection for left foot drop is not warranted.  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield; 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by an April 2006 rating decision, which assigned a 30 percent disability rating from March 18, 2002, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in September 2009.  As such, the provisions of DSM-5 are not for application.

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

Prior to April 17, 2009

VA treatment records from April 2002 to September 2002 reflect that in April 2002, the Veteran reported that he had had a panic attack the previous night and another about a month prior but that before those incidents it had been years since he had had a panic attack.  He reported that his panic episodes involved gastrointestinal distress, chest discomfort, numbness, tingling, and anxiety.  He was diagnosed as having anxiety and depression.  In May 2002, the Veteran denied any current depression or anxiety but reported a history of panic attacks and intermittent depression including panic attacks within the past two weeks, and fluctuating sleep patterns with episodes of waking up gasping for air.  In June 2002, the Veteran was diagnosed as having generalized anxiety disorder with panic attacks and was given a Global Assessment of Functioning (GAF) score of 60.

July and August 2002 treatment notes indicate that the Veteran reported feeling more relaxed, not depressed, and not as anxious.  He also reported not having a panic attack since May, but still having anxiety and some difficulties sleeping.  On mental status examination, his appearance was casual, his motor activity was calm, his affect was appropriate, and his mood and speech were normal.  His thought process was circumstantial, and hallucinations, delusions, or suicidal or homicidal ideation were not present.  The Veteran was fully oriented in all spheres; immediate and recent memory was noted to be impaired and remote memory, cognitive function, abstraction, judgment, and insight were intact.  The Veteran was given a GAF score of 55.

September 2002 VA treatment notes indicate that the Veteran reported feeling very well with no acute depression and decreased anxiety attacks, and that he was hopeful of obtaining a job soon.  On mental status examination, the Veteran was well-groomed and calm, and had an appropriate affect and normal mood and speech.  His thought process, and his immediate, recent, and remote memory were intact, as were his abstraction, judgment, and insight.  He had no hallucinations, delusions, or suicidal or homicidal ideation, and he was fully oriented in all spheres.  He was given a GAF score of 60 and it was noted that he had decided that he no longer needed appointments and would call if his status changed but felt that he was doing well enough.  It was also noted that the Veteran had done well and was currently stable.

The Veteran was afforded a VA examination in March 2005.  At the time of the examination, he reported that he was separated from his fourth wife and lived with his five-year old daughter from that marriage, and that he had worked in the past as a barber and disc jockey but had not worked for 19 years due to the medical conditions of COPD and arthritis.  He reported ongoing flashbacks, intrusive recollections, hypervigilance, social avoidance, and general distress.  On examination, the Veteran's hygiene and grooming were marginally adequate, although he appeared somewhat disheveled.  He answered all questions appropriately and made good eye contact.  His speech was relevant, coherent, and adequately productive, and his thought processes were rational and goal-directed.  There was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behaviors.  He was oriented and his short term memory and concentration skills were generally intact, although he reported some mild episodic memory and concentration problems due to PTSD related distress.  His mood was generally pleasant without evidence of marked agitation or distress and his affect was appropriate with full range.

The VA examiner stated that the Veteran presented with moderate PTSD symptoms.  The examiner noted that the Veteran reported having occasional nightmares and more frequent flashbacks and intrusive recollections about what happened to him in Germany, as well as mild to moderate social avoidance.  The Veteran also reported spending most of his time at home taking care of his daughter, and there was some evidence of some decline in his ability to derive pleasure from daily activities.  Some mild emotional detachment was noted, although this did not seem to be the case with his daughter.  He seemed to have little in the way of a support system.  It was also noted that the Veteran denied any significant history of anger, rage, or temper problems, but reported a rather severe startle response and hypervigilance in public situations.  He reported ongoing mild to moderate sleep disturbance and occasional difficulties with concentration, but denied any recent panic attacks.  It was noted that he was prone to recurring anxiety, distress worry, remuneration, and physical restlessness.  The Veteran was diagnosed as having PTSD with associated generalized anxiety symptoms, chronic and moderate, and was given a GAF score of 62.

It was noted by the examiner that the examination results revealed some areas of disruptive performance or ability regarding certain areas of daily living particularly with regard to activities that required dealing with the public or going into crowded or novel social situations.  The examiner also noted that the Veteran could care for his own personal needs and grooming, drive a car, and perform simple household chores.  His current level of personal social adjustment at the time was noted to be moderately impaired due to his PTSD and anxiety symptoms.  It was also noted that an occupational impairment assessment was not relevant, as the Veteran was currently on disability and not a candidate for employment.

The Veteran submitted a letter from his brother, which was received in November 2008.  The letter indicates that the Veteran had had problems with being nervous in 1974 and saw a psychiatrist for his anxiety.  The Veteran's brother stated that he had seen the Veteran off and on in the years later, and saw him again at their mother's funeral in May 2007.  The Veteran's brother also stated that the Veteran was still taking medication for his anxiety, and that he had gotten worse instead of better.

A February 2006 VA treatment note indicates that the Veteran had a history of chronic PTSD.  It was also noted that he was alert, pleasant, and calm.  He denied feeling depressed or anxious, and that he gave no history of any flashbacks or nightmares.

A March 2007 VA treatment note indicates that the Veteran reported increased symptoms due to financial issues.  He was well groomed and calm, his affect was appropriate and constricted, his mood was depressed, and his speech was soft and normal.  His thought process, abstraction, judgment and insight were intact, and hallucinations, delusions and suicidal and homicidal ideation were not present.  The Veteran was diagnosed as having chronic and severe PTSD.

September and December 2007 VA treatment notes indicate that the Veteran reported hypervigilance, especially when driving, a constant sense of impending danger, and difficulty with sleep maintenance.  He was diagnosed as having PTSD recurrent and moderate major depressive disorder, and panic disorder with agoraphobia.

March 2008 VA treatment records indicate that the Veteran reported maintaining a routine that included completing errands during the day and caring for his daughter after school, and that he was sleeping better.  The Veteran was diagnosed as having PTSD, recurrent and moderate major depressive disorder, and panic disorder without agoraphobia.

August 2008 VA treatment records indicate that the Veteran reported that he had been doing fairly well, that he denied any mood or psychotic disturbance at the time, and that at times he had occasionally been waking up at night for no apparent reason for about a month.  He reported having no nightmares and a good energy level and exercising regularly in the morning.  He denied having a depressed mood, irritability, or suicidal ideation, intent, or plan.  He reported spending time with his daughter, exercising regularly doing yard work, shopping, doing household chores and playing chess.  On mental status examination, he was oriented to time, place, and person, and was cooperative, calm, pleasant, fairly well-groomed, and appropriately dressed.  His affect was euthymic, there was no psychomotor agitation or retardation, and his speech was spontaneous, relevant, and coherent.  His thought processes were linear and logical, and he verbalized no auditory or visual hallucinations or delusional thoughts or suicidal or homicidal ideation.  Memory and judgment were intact and his insight was fair.  He was diagnosed as having stable PTSD, recurrent and stable major depressive disorder, and stable panic disorder without agoraphobia.  He was given a GAF score of 65.

After reviewing the record, the Board has determined that the Veteran is not entitled to an initial disability rating for PTSD in excess of 30 percent prior to April 17 2009.  Prior to April 17, 2009, the Veteran's PTSD impairment more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, than occupational and social impairment with reduced reliability and productivity.

The April 2002 to September 2002 VA treatment records indicate that the Veteran experienced his first two panic attacks in years in the period of a month at that time, and that he had sleep and anxiety problems and some memory problems.  They also reflect that he was well-groomed and fully oriented that his affect, mood, speech, thought content, and memory were normal, and that his abstraction, judgment, and insight were all intact.  By September 2002, the Veteran reported feeling very well with no acute depression and decreased anxiety attacks and was hopeful of obtaining a job soon.  It was noted that at that time the Veteran had decided that he was doing well enough that he no longer needed appointments, and it was also noted that the Veteran had done well and was currently stable.

The Veteran's GAF scores during this period were noted to be 55 and 60.  Scores ranging from 51 to 60 reflect moderate symptoms (e g, flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e g, few friends, conflicts with peers or coworkers).  See 38 C.F.R. § 4 130, see also the American Psychiatric Association's DIAGNOSTIC AND STATISTIC MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  In this regard, the Veteran's symptoms reflected such moderate symptoms as occasional panic attacks and moderate difficulty in social and occupational functioning prior to April 17, 2009.  However, the Board finds such symptomatology to be contemplated in the criteria for a 30 percent rating under Diagnostic Code 9411, which include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as weekly or less often panic attacks.

The Board also notes that on one examination in July and August 2002 the Veteran's thought process was noted to be circumstantial.  Even considering this one notation, the Veteran's overall disability picture from April 2002 to September 2002 most closely approximated the criteria for a 30 percent rating under Diagnostic Code 9411.  The Veteran's general functioning was good, his routine behavior, self-care, and conversation were essentially normal, and his symptomatology consisted primarily of anxiety, suspiciousness, very occasional panic attacks, chronic sleep impairment, and some mild memory loss.

Also, the March 2005 VA examination report reflects symptoms more closely approximating the criteria for a 30 percent disability under Diagnostic Code 9411 than those for a 50 percent rating.  Although the Veteran's hygiene and grooming were noted to be only marginally adequate and he appeared somewhat disheveled on that examination, his speech, thought processes, thought content, and affect were noted to be appropriate and normal.  His reported PTSD symptoms were ongoing flashbacks, occasional nightmares, intrusive recollections, hypervigilance, social avoidance, general distress, and some mild episodic memory and concentration problems.  It was noted that he had not been having panic attacks.  Furthermore the VA examiner characterized the Veteran's PTSD as moderate, with mild to moderate social avoidance, some mild emotional detachment, personal social adjustment, moderately impaired due to his PTSD symptoms, and a GAF score of 62.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e g, depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e g, occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

The Veteran did not begin receiving any consistent mental health treatment again until March 2007, at which time he reported increased symptoms due to financial issues.  At that time, he was noted to have had a constricted affect and depressed mood and was diagnosed as having chronic and severe PTSD.  However this is the only instance in the record during this time period that his PTSD was characterized as being "severe," and was recognized as an exacerbation due to financial stress. Furthermore, at that time he was well-groomed and calm with appropriate affect, normal speech and thought content, and intact thought process, abstraction, judgment, and insight.

September 2007 to August 2008 treatment records reflect reports of hypervigilance, a constant sense of impending danger, and difficulty with sleep.  However, memory and judgment were noted to be intact, insight was fair, and thought processes, thought content, and speech were normal.  Also, during that time period, the Veteran was noted to be well-groomed with good hygiene, pleasant, and cooperative, was diagnosed as having PTSD or "stable PTSD" and in August 2008 he was given a GAF score of 65.

The Board notes that on one occasion in May 2008 the Veteran was noted to have had poor eye contact, slow and soft speech, psychometrical retardation, dysthymic mood, and restricted affect.  However, even at that time, he was noted to have had clear coherent, goal directed, and logical thought processes, no abnormal thought content, and intact insight and judgment.

Even considering this instance of treatment, the Veteran's overall PTSD disability picture during this time period most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with routine behavior, self-care, and conversation normal, and such symptoms as occasional depressed mood, anxiety, suspiciousness and hypervigilance, very occasional panic attacks, some chronic sleep impairment, and some mild memory loss.  It did not approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as abnormal affect or speech, disturbances of thought process, motivation, or mood, panic attacks more frequently than once a week, significant memory impairment, or impaired judgment or abstract thinking.  While the record indicates some impairment in establishing social relationships, and difficulty in establishing and maintaining effective work and social relationships is one of the criteria for a 50 percent rating under Diagnostic Code 9411, the Board finds that the Veteran's level of social impairment during this period, characterized in the medical record as being mild to moderate, approximates the level of social impairment contemplated in the criteria for a 30 percent rating under Diagnostic Code 9411.

The Board also notes the November 2008 letter from the Veteran's brother stating that the Veteran had had anxiety problems in 1974, that he had seen his brother off and on in the years later including in May 2007, and that the Veteran had gotten worse instead of better.  While this evidence indicates the Veteran's brother's opinion that the Veteran's symptoms had gotten worse through the years from 1974 to May 2007, it does not establish that the Veteran's PTSD symptomatology approximated the criteria for a 50 percent rating prior to April 17, 2009.

The October 2011 Court memorandum decision found that the March 2005 VA examination was inadequate as the examiner did not address how the Veteran's PTSD affected his ability to work.  To cure this deficiency in the March 2005 VA examination, the Board remanded the case for a supplemental opinion on the Veteran's occupational functioning for this period, which was obtained in December 2012.  The December 2012 VA clinician opined that the Veteran's impairment due to PTSD at the time of the March 2005 VA examination would most likely have been categorized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."  The Board finds that this opinion addresses the Veteran's overall social and occupational impairment due to PTSD and corresponds with the criteria for 30 percent rating.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to April 17, 2009 is more consistent with a 30 percent rating and that the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 50 percent or rating or higher is absent.

From April 17, 2009 to December 9, 2012

The Veteran was afforded a VA examination in April 2009.  At that time, he reported ongoing PTSD and generalized anxiety symptoms, which he believed had been worse for the past two or three years.  On examination, the Veteran's attire was casual, neat, and appropriate, his hygiene and grooming were good, and he answered questions appropriately and made good eye contact.  His sensorium was intact and his speech was relevant, coherent, and productive.  His thought process was rational and goal-directed.  There was no evidence of hallucinations, delusions, or specific obsessions, compulsions, phobias or ritualistic behaviors.  He was oriented in all three spheres during the interview, and his basic short term memory and concentration skills were intact with no marked impairments noted.  There was no evidence of any cognitive impairment, his mood was generally pleasant, and his affect was appropriate with full range.  The examination results were noted to be consistent with a diagnosis of chronic and moderate PTSD and a moderate generalized anxiety disorder.  The examiner opined that there was evidence of a mild increase in the severity of the Veteran's symptoms, but that overall they were moderate.  The examiner also opined that the Veteran's panic disorder had been in remission for a long time and that there was no evidence of depression currently.

The examiner reported that the Veteran's current symptomatology included two to three nightmares a week, daily intrusive thoughts, ongoing and moderate social anxiety, hypervigilance in crowds, and an impairment in his ability to enjoy social activities.  The Veteran reported having no friends and little in the way of social contact other than that with his daughter.  He denied any major impulse control problems, but reported some mild irritability and crankiness.  He also reported being hypervigilant, having moderate sleep disturbance, and checking windows and doors in the middle of the night.  His cognitive functioning was good, and he presented with ongoing generalized anxiety symptoms including episodes of excessive worry, brooding and rumination about the past, especially his military trauma, and current stressors, which were primarily financial.  He reported experiencing frequent episodes of tension and anxiety, and feeling fatigued much of the day due to anxiety.  He also reported that his mood was generally positive and that he was not having panic attacks.  The examiner stated that there was no evidence of clinical depression, but that the Veteran had significant social impairment.  The Veteran was diagnosed as having chronic and moderate PTSD with a GAF score of 54.

The VA examiner stated that the results of the examination revealed that some areas of activities of daily living were difficult for the Veteran to carry out, specifically any activity that required him to deal with crowds but that he did so for the sake of his daughter.  The examiner also stated that his current level of personal social adjustment continued to be moderately impaired due to the combination his PTSD and generalized anxiety symptoms, but he was experiencing an increase in several of his symptoms including nightmares, social anxiety, and marked isolation from adult contact.  It was noted that his overall quality of life continued to be moderately disrupted, but that there was some increase in overall impairment since his last examination.  The Veteran was noted to be currently retired and on social security disability, and not to have been a candidate for employment.  The examiner opined that if the Veteran were a candidate for employment, he would experience at least mild, if not at times moderate, work-related difficulties in terms of maintaining appropriate behavioral and emotional stability in work situations.  His prognosis was noted to be guarded.

Based on the foregoing evidence for the period from April 17, 2009 to December 9, 2012, the Board finds that the functional impairment resulting from the Veteran's PTSD most closely approximates the criteria for a 70 percent disability rating and does not rise to the severity required for a 100 percent rating.  38 C.F.R. § 4.7.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The Board finds it significant that a December 2012 VA examiner, reviewing the April 2009 examination report, noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Although the April 2009 VA examiner provided an opinion that the Veteran had significat social impairment, as evidenced by his four divorces and marked isolation form adult contact due to social anxiety, he has been able to function as the primary caretaker for his daughter.  Additionally, the April 2009 VA examiner opined that if the Veteran were a candidate for employment, he would experience at least mild, if not at times moderate, work-related difficulties in terms of maintaining appropriate behavioral and emotional stability in work situations.  This finding indicates that his occupational impairment would have been in the mild to moderate range if he were working, although the Veteran was currently retired and not working at that time.  Accordingly, while the Veteran has shown substantial social and occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The April 2009 VA examination also reflects that the Veteran was able to follow the demands of the interview with appropriate attention and concentration.  His basic short term memory and concentration skills were intact with no impairment noted.  His speech was relevant, coherent, and productive.  His thought process was rational and goal-directed.  

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place, as reflected by the April 2009 VA examination report.  See id.  On mental status examinations, the Veteran was fully oriented, and he made good eye contact.  His hygiene and groom were good,   No evidence of hallucinations, delusions, or specific obsessions, compulsions, phobias or ritualistic behaviors were present.  His affect was appropriate with full range.  There was no evidence of any cognitive impairment.  In particular, the Veteran reported his mood was generally positive.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

From December 10, 2012

The Veteran was provided another VA examination in December 2012.  The diagnosis was PTSD, accompanied by panic attacks.  The examiner also noted depression and anxiety were subsumed by the PTSD.  A GAF score of 54 was noted.  The examiner found that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as "total occupational and social impairment."  

Socially, the Veteran was very isolated and withdrawn but worked hard at trying to keep it from interfering with his daughter's development.  He exhibited positive parent concern and devotion.  He was able to go to movies with his daughter but they did not have anybody over at their house and he preferred that she did not go to other kids' houses.  The Veteran reported that he had been married and divorced six times; the most recent one was in December 2004.  Currently, he lived with his daughter and he was the primary caretaker.  He had no contact with his family of origin.  He had regular contact with the daughter's mother who visited her daughter.  He last worked at a transit authority in 1986.  He did not receive any mental health therapy.

The examiner reported that the Veteran's current PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran was found capable of managing his financial affairs.  During the examination, the Veteran was cooperative and polite.  His communication was generally clear and coherent and he was oriented in all spheres.  The Veteran denied any suicide/homicide attempts or any current ideation.  His affect was flat and his eye contact was appropriate.  There was no evidence of any psychotic features, and he denied any hallucinations.  

The examiner stated that the Veteran reported having difficulty with relationships.  He had a very difficult time interacting with people, did not make friends easily,  and did not have any friends although he spoke to people at church.  He had no communication or interaction with his siblings or family members including his children by other marriages.  He did not deal well with stress and even in the examination where he was reasonably comfortable it was easy for him to become stressed and confused.  There was no evidence of a thought disorder but he was quite concrete in his interpretations of questions comments and information.

After reviewing the claims file, the Board determines that the schedular criteria for a 100 percent rating are met from April 17, 2009, as the Veteran's PTSD has effectively resulted in total occupational and social impairment.

In reaching this determination, the Board finds it significant that a December 2012 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, reported that the Veteran's mental disorder symptoms resulted in total occupational and social impairment.  In this regard, the medical evidence of record shows that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  Notably, the December 2012 VA examiner found that the Veteran's mental disorder is manifested by depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.

The examiner noted that the Veteran has no contact with his family and has six marriages that ended in divorce.  The Veteran has not worked since he was medically retired in the 1980s and he has difficulty in adapting to stressful circumstances including work or a work-like setting and is unable establish and maintain effective relationship.

In addition, the December 2012 VA examiner stated that the Veteran has a very difficult time interacting with people, did not make friends easily, and does not have any friends.  He had no communication or interaction with his siblings or family members, including his children by other marriages.  He did not deal well with stress.

The Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent rating under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross of impairment in thought processes or communication; persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent rating is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.2 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating from December 10, 2012.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect for the applicable period from December 10, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the schedular ratings are not inadequate.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his psychiatric disability that have been unaccounted for by the current schedular rating.  See id.  The Veteran has not identified any factors which may be considered to be exceptional or unusual so as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Moreover, the evidence does not establish that the Veteran's PTSD necessitates frequent periods of hospitalization and VA examinations are void of any findings, of exceptional symptornatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacted his employability, this is specifically contemplated by the current schedular ratings assigned herein.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  From April 17, 2009, the Veteran has been granted a total disability rating based on individual unempoyability.  As such, the issue of whether an extraschedular rating is warranted under Johnson for the period from April 17, 2009 is rendered moot.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left foot drop is denied.

Prior to April 17, 2009, entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

From April 17, 2009 to December 9, 2012, entitlement to a disability rating in excess of 70 percent for PTSD is denied.

From December 10, 2012, entitlement to a disability rating of 100 percent for PTSD, is allowed, subject to the regulations governing the award of monetary benefits.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


